Citation Nr: 0304465	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a previously denied 
claim for entitlement to service connection for PTSD and 
denied it on the merits.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a 
Travel Board hearing in his VA Form 9, Substantive Appeal of 
May 2002.  The RO sent the veteran a hearing clarification 
letter in July 2002 which advised him of several hearing 
options.  On July 29, 2002 the veteran submitted a response 
to this letter and checked off the box that indicated he 
withdrew his request for a Travel Board hearing and requested 
a live videoconference hearing instead.  

In August 2002 the RO sent the veteran a notice for a 
videoconference hearing to be scheduled in September 2002.  
Enclosed with this letter was a video hearing form which 
advised him of several hearing options.  On August 20, 2002 
the veteran returned the video hearing form and checked off 
the response that states, "I decline this video hearing and 
prefer to wait for a future visit by a member of the Board of 
Veterans Appeals.  I understand this may be many months 
away."

In September 2002, the RO again sent the veteran a notice for 
a videoconference hearing to be held on October 7, 2002.  The 
veteran did not attend this videoconference hearing.  He has 
not withdrawn his request to attend a Travel Board hearing 
that he sent in August 2002.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7107 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  The veteran's request for the opportunity to 
provide oral testimony before a Veterans Law Judge remains 
outstanding.  

The Board observes that recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(codified as amended at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002)).  The request for a Board hearing at the RO 
is such a matter.  See Chairman's Memorandum No. 01-02-01 
(Jan. 29, 2001) noting one such action is where an appellant 
has requested a field hearing, either a Travel Board hearing 
or a local Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

